EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Augst on 6/22/2022.
The application has been amended as follows: 
Claims 38-41 have been cancelled.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of the record, Jackson (3,871,373) (“Jackson ‘373”) discloses a vapor transfer unit for heating and humidifying a breathing gas, the vapor transfer unit comprising: a first end portion (12) (inlet end) comprising: a gas inlet (inlet of corrugated delivery tube (10) configured to connect to air supply conduit); a liquid inlet (20) (run (20) receives water from conduit (30); and a liquid outlet (22) (run (22) is returned to pump through conduit (32)); a second end portion (16) (outlet end) opposite the first end portion (12), the second end portion comprising a gas outlet (gas outlet connects to endotracheal tube (17)); a gas passage  extending between the gas inlet (12) and the gas outlet (16) (interior of tube (10) between gas inlet (12) and gas outlet (16)), the gas passage configured to allow gas to flow in a gas flow direction from the gas inlet to the gas outlet, wherein the gas inlet and gas outlet (at inlet end (12) and outlet end (16), respectively), are oriented axially and in parallel with the gas passage and the liquid inlet (20) is are oriented at an oblique angle relative to the gas passage and the gas inlet (see fig 1), and a liquid passage (18) (tube) coupling the liquid inlet (20) to the liquid outlet (22), the liquid passage (18) configured to allow liquid to flow from the liquid inlet (20) to the liquid outlet (22) in a liquid flow direction, the liquid flow direction being opposite the gas flow direction from the gas inlet to the gas outlet along at least a portion of the vapor transfer unit (as shown in fig 1, liquid flows in tube in a liquid flow direction opposite the gas flow direction when liquid is being returned to liquid outlet (22) from a portion of the liquid passage (18) from the second end portion (16) to the first end portion (12)) (col 1, ln 66-col 2, ln 15); and a membrane (liquid passage is made of a membrane permeable to water vapor but impermeable to liquid water, such as Gore-Tex) separating the gas passage and the liquid passage, wherein the membrane is positioned to transfer vapor from the liquid passage to the gas passage (col 2, ln 16-24); and Jackson (3,912,795) (“Jackson ‘795”), in figs 2-3 teaches a vapor transfer unit for heating and humidifying a breathing gas including a gas inlet (78) (connector for airway delivery tube) and a gas outlet (72) (connector for endotracheal tube) forming a gas passage therebetween, and a membrane (50) (water chamber made of semipermeable tube) forming a liquid passage, wherein the liquid passage includes a liquid inlet (60) (water supply conduit) and a liquid outlet (58) (water return conduit) (col 3, ln 1-26), and as shown in fig 2, liquid inlet (60) and outlet (58) is oriented axially and in parallel with the gas passage.  However, neither Jackson ‘373, Jackson ‘795, nor the other prior art of record, alone or in combination, disclose that the gas passage is enveloped by the liquid passage.  Therefore, claims 31-36, 42-48, and 50 are found to be allowable, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785